FILED
                            UNITED STATES DISTRICT COURT                                  12/16/2020
                                                                                Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                        Court for the District of Columbia


WANDA CEPEDA,                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )   Civil Action No. 1:20-cv-03382 (UNA)
                                                       )
JAMES STURGIS,                                         )
                                                       )
       Defendant.                                      )


                                  MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP

application and dismiss the complaint pursuant to Fed. R. Civ. P. 8(a), and for want of subject

matter jurisdiction, see Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any time” the

court determines that it lacks subject matter jurisdiction).

       Plaintiff, who appears to be a resident of Las Vegas, Nevada, sues an Assistant United

States Attorney, located in McAllen, Texas. The complaint is extremely difficult to follow. The

pleading actually consists of two separate but spliced complaints, each containing disparate claims

and information, as well as a collection of various exhibits, provided without context. Plaintiff is

seemingly aggrieved by a variety of events and circumstances, including, but not limited to: (1) an

alleged violent and unlawful arrest at her home; (2) various criminal charges and/or immigration

proceedings filed in Texas and Nevada; (3) a potential agreement struck between plaintiff and

authorities predicated on her cooperation as a “reporting . . . immigration consultant” in Georgia,

New York, and Pennsylvania; (4) a Las Vegas, Nevada real estate and eviction dispute, and; (5)

potential exposure to COVID-19 and a somehow-related assault. She also appears to bring these
claims on behalf of both herself and another individual, Angel Ruiz Garcia, which she may not do.

A pro se litigant can represent only himself or herself in federal court. See 28 U.S.C. § 1654;

Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984).                  Plaintiff demands

compensatory and punitive damages for loss of income, defamation, and the “stress of 3 years of

reporting.”

       First, Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to contain “(1)

a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that defendants receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

“complaint [] contains an untidy assortment of claims that are neither plainly nor concisely stated,

nor meaningfully distinguished from bold conclusions, sharp harangues and personal comments

[,]” it does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.

2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).

This complaint falls within this category.

       Second, to the extent that plaintiff seeks to revisit or intervene in other legal proceedings,

or review judicial determinations rendered in state courts or other federal districts, this court lacks

jurisdiction. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Younger v. Harris,

401 U.S. 37, 46 (1971); Richardson v. District of Columbia Court of Appeals, 83 F.3d 1513, 1514

(D.C. Cir. 1996); United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (citing Lewis v.

Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming v. United States, 847 F. Supp. 170, 172
(D.D.C. 1994) (applying District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff’d, No. 94-5079, 1994

WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

       Third, while the specific claims and allegations against the defendant AUSA are

ambiguous, “unless a prosecutor proceeds in the clear absence of all jurisdiction, absolute

immunity exists for those prosecutorial activities intimately associated with the judicial phase of

the criminal process.” Gray v. Bell, 712 F.2d 490, 499 (D.C. Cir. 1983) (absolute prosecutorial

immunity for even quasi-judicial actions), cert. denied, 465 U.S. 1100 (1984).

       Last, any connection between these claims and the District of Columbia is entirely unclear,

aside from a passing reference to the “Metro Police,” which is not named as a party to this suit.

See 28 U.S.C. § 1391(b) (general federal venue provisions). The ability of this court to exercise

personal jurisdiction over the named defendant is equally obscure. See Fed. R. Civ. P. 12(b)(2);

International Shoe Co. v Washington, 326 U.S. 310, 316 (1945) (holding that due process of law

requires that, in order to subject a defendant to a judgment in personam, the defendant must either

(1) be present within territory of forum, or (2) have certain minimum contacts with it such that

maintenance of the suit does not offend traditional notions of fair play and substantial justice)

(citations and internal quotation marks omitted)).

       The intended causes of action, if any, are completely undefined. The complaint, as pled,

fails to provide any notice of a claim, or any basis of federal jurisdiction and the relief sought. For

all of the aforementioned reasons, this case will be dismissed. A separate order of dismissal

accompanies this memorandum opinion.

 Date: December 16, 2020                        Christopher R. Cooper
                                                CHRISTOPHER R. COOPER
                                                United States District Judge